Case 1:20-cv-03315-ER Document 51-27 Filed 05/26/20 Page 1 of 7




               EXHIBIT 27
    Case 1:20-cv-03315-ER Document 51-27 Filed 05/26/20 Page 2 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CESAR FERNANDEZ-RODRIGUEZ ROBER
GALVEZ-CHIMBO SHARON HATCHER
JONATHAN MEDINA and JAMES WOODSON,
individually and on behalf of all others similarly
situated,                                                No. 20 Civ. 3315

                      3HWLWLRQHUV                       DECLARATION OF ADRIENNE
                                                         ROBERTS
              -Y-
MARTI LICON-VITALE, LQKHURIILFLDOFDSDFLW\
DV:DUGHQRIWKH0HWURSROLWDQ&RUUHFWLRQDO&HQWHU
                     5HVSRQGHQW.



$'5,(11( 52%(576 declares the following under penalty of perjury and pursuant to 28
U.S.C. § 1746:


   1. My name is Adrienne Roberts and I have been housed at the Metropolitan

       Correctional Center (“MCC”) since December 12, 2018. My Registration Number

       is 86411-054. I have been housed in Unit 2 since arriving at MCC.

   2. I am 60 years old.

   3. I have the following medical conditions:




                . I have been experiencing a general decline in health. My medication
 Case 1:20-cv-03315-ER Document 51-27 Filed 05/26/20 Page 3 of 7



   has been changed at least two different times. My counsel had to request Judge

   Furman to order BOP medical to return my prescriptions back to what I was being

   prescribed by my doctors before being incarcerated at the MCC.

4. I was a tobacco smoker for 10 years and was addicted to and smoked crack for 20

   years.

5. I am currently prescribed approximately 10 different medications including three

   inhalers. I have asked numerous times, but have not had any explanation, as to

   what each medication is, what it is for, and in the case of the inhalers, how to use

   them.

6. I require dentures to comfortably eat solid food. When I arrived here I was told I

   had to wait one year before I could see a dentist to get dentures or alternatively

   have a family member bring the dentures to me when they visited. When a family

   member did visit and brought the dentures, they were not allowed to bring the

   dentures into the facility. After 17 months at the MCC, I still do not have

   dentures. I am still using my gums in an attempt to chew whatever food is

   provided to me.

7. I am nearsighted and need reading glasses to read. I have been given the wrong

   prescription glasses by MCC. I have begun seeing spots and my vision has

   deteriorated since wearing the glasses given to me to read.

8. There are 16 people in my Unit. We are housed in cells, some with four to a room

   and some with two to a room. A couple of people, like me, are single-celled

   because of medical conditions. We share three phones, four email terminals, six

   dining tables, one microwave, one washing machine and two showers.
 Case 1:20-cv-03315-ER Document 51-27 Filed 05/26/20 Page 4 of 7



9. We have been locked down since March 13, 2020. I am in my cell for 21 hours a

   day seven days a week. I have not been allowed outside to breathe fresh air or see

   the sun since this lockdown began. I have not had rec on the roof since lockdown.

   Rec during this lockdown involves watching TV. People who watch TV do not

   social distance.

10. Four new people joined my Unit in the month of March. In the past week, B Tier

   flooded and three new people were brought to my Tier in the unit.

11. On April 15, 2020 I was given a surgical mask made of paper to wear. I had to use

   that one mask for at least a week before I was given a new one. The masks were

   not washable. On May 11, 2020 I was given a mask made out of cloth and told it

   was washable. I have not given back my mask to be washed because they do not

   give back the same mask after washing. I am afraid to put on a mask someone

   else has worn even if it has been laundered. Almost no other inmates are wearing

   the cloth masks. They do not fit properly. I am terrified of catching Coronavirus

   and want people to wear their masks. I used yarn and made string to help tie my

   mask tighter to my face.

12. An officer brings all of my meals on a cart. I eat in my cell.

13. Sometime in early April another inmate, Loren Piquant, was allowed to become

   my cellmate even though medical staff was aware that Ms. Piquant already had a

   fever. I was unaware that Ms. Piquant had a fever. Later when medical staff was

   in my Unit they saw Ms. Piquant in my cell and asked, “why are you in here”.

   Ms. Piquant was then left in my cell with me overnight. The next evening when

   medical staff was in my Unit they saw Ms. Piquant still in my cell and said, “you
 Case 1:20-cv-03315-ER Document 51-27 Filed 05/26/20 Page 5 of 7



   are not supposed to be in here, you have a fever”. The medical staff person then

   took my temperature, saw that I had a fever, closed the door to my cell and ran

   away.

14. I was terrified. I now realized that Ms. Piquant had Coronavirus symptoms and I

   was locked in a cell with her. Panicked, I knew the only way to get taken out of

   the cell was to act as if I was going to hurt myself. So I began hanging a sheet up.

   The guards saw this and opened the cell door screaming and yelling. One of the

   guards had some kind of paint gun and put it to my head.

15. I was put in isolation after that. I was kept in isolation approximately 16 days.

   While in isolation I was given no masks and no gloves. My temperature was

   monitored. I had a fever. I asked for medicine. I was told to take the Tylenol I

   already had prescribed to me. Other than taking and keeping records of my

   temperature and blood pressure no other medical care was provided.

16. While in isolation, I was given frozen baloney two times a day, cold cereal once a

   day and sometimes expired potato chips. I was allowed outside for one hour a day

   and walked around the dorm and used the phone. I was not given anything to

   clean the phone with before or after I used it.

17. I know of at least five other women that had Coronavirus symptoms. Their names

   are: Loren, Tiffany, Daia, Santa and Debbie. Loren Piquant and Tiffany Days

   were given Tylenol and Azithromycin to treat their symptoms. Later they changed

   Tiffany Days medication from Azithromycin to Doxycycline.

18. When someone in the Unit is sick nothing happens. For three weeks I was told a

   doctor was coming. Only nurses and physician’s assistants ever saw me. Even
 Case 1:20-cv-03315-ER Document 51-27 Filed 05/26/20 Page 6 of 7



   before Coronavirus, my health issues required regular checkups with a doctor. I

   called the Federal Defenders Office asking for help. Eventually, they were able to

   get a doctor to see me.

19. Currently, if I want to see a doctor I have to put a sick call in through the

   computer in my Unit. Since lockdown there has been no call out to health

   services. The computer has not been working since Friday. The doctors do not

   come to examine or help me.

20. Aside from my previous and regular medical needs, I am scared to complain of

   symptoms of Coronavirus. I do not want to go back to isolation. Nobody wants to

   go to isolation - others in my Unit feel the same way.

21. Most officers that were eligible to retire put in for retirement. Many officers are

   not here anymore because they are sick.

22. Staff members are working in multiple Units. They work shifts from 6am to 6pm

   or from 6pm to 6am.

23. If I complain of being sick and do get to see a doctor all they do is take my

   temperature.

24. I was never tested for Coronavirus and I requested a test.

25. I require blood samples to be taken regularly

           I was supposed to have a blood sample taken in early March 2020. No

   sample was taken despite my repeated requests. On May 11, 2020 a physician’s

   assistant came to my cell and attempted to take a blood sample in my cell. I

   refused and insisted my blood be taken at the medical Unit under more sanitary

   conditions. After multiple requests I was eventually taken to the medical Unit and
    Case 1:20-cv-03315-ER Document 51-27 Filed 05/26/20 Page 7 of 7



      had a blood sample taken. I have not been given my results,

             or been given any update on my health in general.

   26. In my Unit there is black mold in the showers.

   27. I see mice everyday, in my Unit and in my cell, and have even seen them in the

      medical area. I see at least 4 or 5 mice a day. Recently, baby mice have been

      showing up. There are roaches regularly. There are water bugs daily. There are

      dust mites and my feet are covered in bites from them.

   28. As terrible as the conditions are here at the MCC, I am even more terrified of

      going to my next designation, the notorious prison in Hazelton, West Virginia.



Executed on: May 22, 2020
             Southport, Maine

                                                    As reported by Adrienne Roberts to
                                                    Jacob B. Mitchell

                                                           /S/
                                                    Attorney for Adrienne Roberts
